id office uilc cca_2010110913411363 ------------ number release date from ----------------- sent tuesday november pm to --------------------- cc --------------------------------------------------------------------------------------- subject the whbaa and the revocation of a sec_172 election ----------- as you have requested we are sending you this email to explain our reasoning as to why the taxpayer in your case cannot revoke its election under sec_172 for the ------tax year as ------- and i discussed with you during our phone call of november q a of notice_2010_58 illustrates the service's published position regarding the application of sec_172 ie whbaa election and b q a illustrates a situation where a taxpayer has previously made an election under sec_172 to waive the carryback period for an nol arising in the taxpayer now wants to revoke that election but the taxpayer is not also making a whbaa election for the answer provided by the q a is that the taxpayer may revoke the sec_172 election only if he is making a whbaa election for this q a in notice_2010_58 clearly illustrates the service's position that an irrevocable election to waive a carryback period under sec_172 may be revoked only if a taxpayer makes a whbaa election for the same taxable_year that the sec_172 election applies for example if a taxpayer makes a whbaa election for its nol the taxpayer may not revoke its sec_172 election for any taxable years other than this position as part of notice_2010_58 was approved by the chief_counsel commissioner's office and treasury accordingly based on the facts that you provided the taxpayer is not allowed to revoke its sec_172 election for ------ this position is consistent with the intent of congress as reflected in the structure of the section of the worker homeownership and business assistance act of whbaa and the technical explanation of the whbaa written by the staff of the joint_committee on taxation at the time the whbaa was enacted section e of the whbaa provides transitional rules meant to allow taxpayers to take advantage of the whbaa election for a taxable_year ending before the enactment of the whbaa which was nov under one of these transitional rules taxpayers may revoke an earlier sec_172 election this particular transitional rule is necessary because the sec_172 election is normally irrevocable without this transitional rule a taxpayer who made the sec_172 election for a taxable_year ending before the enactment of the whbaa would not be able to make a newly enacted whbaa election for that taxable_year in addition the technical explanation of certain revenue provisions of the whbaa written by the staff of the joint_committee on taxation explains this transition rule this explanation provides that a taxpayer may revoke its sec_172 election with respect to an applicable nol for a taxable_year ending before the date of enactment an applicable nol is defined as the taxpayer's nol for a taxable_year beginning or ending in either or sec_172 provides the same definition for the applicable nol under the facts you provided the nol for which the taxpayer made a sec_172 election arose in the ------ taxable_year consequently the nol in this case is not an applicable nol and based on the joint_committee technical explanation the relief provided by the transition rule would not apply to allow the revocation of the sec_172 election i hope this information is helpful
